                   Case 18-51302      Doc 29    Filed 04/25/19   Page 1 of 2

SO ORDERED.

SIGNED this 25th day of April, 2019.




                   UNITED STATES BANKRUPTCY COURT
                   MIDDLE DISTRICT OF NORTH CAROLINA
   In Re:                        )
                                 )
                                 )            ORDER
   CHERYL EVONNE JACKSON,        )
                                 )     No. B—18-51302                      C-13W
                                 )
                       Debtor.   )


           The Chapter 13 case of Cheryl Evonne Jackson (“the Debtor”) came before the
   Court on, April 16, 2019 on a motion by Freedom Mortgage Corporation (the “Creditor”)
   for relief from the automatic stay pursuant to 11 U.S.C. §362 to foreclose on real property
   located at 320 Pinecrest Street, Salisbury, North Carolina (the “Property”) and for relief
   from the co-debtor stay pursuant to 11 U.S.C. §1301 as to Betty Cox, and good cause
   having been shown for continuance of this matter; it is

          ORDERED that the hearing on the Creditor’s motion for relief from the automatic
   stay and co-debtor stay to foreclose on the Property is continued to May 22, 2019 at 9:30
   a.m. in the United States Bankruptcy Court, First Floor Courtroom, 226 South Liberty
   Street, Winston-Salem, North Carolina; and it is further

          ORDERED that the automatic stay and co-debtor stay will remain in full force and
   effect as to the Debtor, the Co-Debtor and the Property pending further Orders of the
   Court.

                                     END OF DOCUMENT
            Case 18-51302   Doc 29   Filed 04/25/19   Page 2 of 2




                          PARTIES TO BE SERVED
                               PAGE 1 OF 1
                             18-51302 C-13W



CHERYL EVONNE JACKSON
320 PINECREST ST.
SALISBURY, NC 28147

BETTY B COX
320 PINECREST ST.
SALISBURY, NC 28147

JOHN T ORCUTT
6616-203 SIX FORKS ROAD
RALEIGH, NC 27615

BENJAMIN BUSCH
LAW OFFICE OF JOHN T. ORCUTT
600 GREEN VALLEY ROAD, #210
GREENSBORO, NC 27408

JOSEPH J. VONNEGUT
COUNSEL FOR FREEDOM MORTGAGE
PO BOX 2505
4317 RAMSEY STREET
FAYETTEVILLE, NC 28302

KATHRYN L BRINGLE
CHAPTER 13 TRUSTEE
P. O. BOX 2115
WINSTON-SALEM, NC 27102-2115
